Citation Nr: 1126996	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating for low back strain with degenerative changes, in excess of 20 percent.  

2.  Entitlement to a rating for degenerative joint disease, cervical spine C5-6 with herniated disc in excess of 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination for compensation purposes which addressed his service-connected cervical and lumbosacral disorders over 3 years ago.  It appears in the March 2008 VA examination, that his lumbar and cervical spine disabilities worsened since the June 2006 VA medical examination.  His pain had reportedly increased from dull to sharp constant pain.  He reported a significant decrease in his ability to ambulate, from 2-3 miles to only 1-2 blocks, and he now wore a lumbar brace.  ROM of both cervical and thoracolumbar spines significantly changed.  There appears to be ongoing worsening of the Veteran's symptoms and no available treatment records since August 2007.  An August 2007 VA treatment note indicated that the Veteran would be seeking additional treatment and injections, but those records have not been associated with the claims file.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   In view of the evidence of an increase in the severity of the Veteran's cervical and thoracolumbar disorders; and his current use of a lumbar brace, the Board finds there is a duty to provide a more current VA medical evaluation.  The Board also finds that all available treatment records from August 2007 to the present should be obtained.  38 C.F.R. § 3.159 (2010).
Accordingly, the appeal is remanded for the following actions:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his lumbosacral and cervical spine disorders since August 2007.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   Once the records are identified, the AMC/RO must attempt to obtain all identified records.  All attempts to obtain these records should be documented in the claims file.

3.  Then, the AMC/RO should schedule the Veteran for VA examination to determine the current nature and severity of his service-connected low back strain with degenerative changes; and, his degenerative joint disease, cervical spine C5-6 with herniated disc.  The claims file must be provided for review.  All appropriate testing, including range of motion in degrees, should be conducted for the cervical and lumbosacral spines.  The examiner(s) should state whether the Veteran's service-connected lumbar spine disorder and/or his service-connected cervical disorder result in any pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner(s) also should state whether the range of motion in either the cervical spine or lumbosacral spine would be limited additionally during flare-ups of pain and, if possible, express any additional limitation of motion in either the cervical or lumbosacral spine in degrees.

It is imperative that the examiner describe the severity of the Veteran's lumbar spine and cervical spine disorders.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

5.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


